IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

NADIR oMAR ABDULLAH BIN,
sA’ADouN ALSA’ARY a/i</a AHMED
oMAR,

Petitioner, Civil Action No. 09-0745 (RCL)

V.

BARACK OBAMA, et al.,

\J\./\/\/\/\J\J\J\/&/&/

Respondents.

 ER

Upon consideration of Petitioner’s Unopposed Motion to Continue Stay, it is hereby

ORDERED that Petitioner’s Unopposed Motion to Continue Stay is GRANTED. It is
further

ORDERED that this case is STAYED until January 15, 2013. It is further

ORDERED that the Protective Order entered on September l l, 2008 remain in effect
during the period of the stay. lt is further

ORDERED that the parties may move the Court to lift the stay provided the moving
party gives the non-moving party written notice the (10) days prior to the date of filing the
motion.

Date: U/¢’ //9\   C/ 

UNITEDVSTATES DISTRICT JUDGE